          Case 2:19-cv-00001-LPL Document 2 Filed 01/18/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                )
  SHARON SMITH,                                 )          Civil Action No. 2:19-cv-00001
                                                )
                          Plaintiff,            )          Magistrate Judge Lisa Pupo Lenihan
                                                )
                       v.                       )
                                                )
  PETCO ANIMAL SUPPLIES STORES,                 )
  INC.,                                         )
                                                )
                          Defendant.            )


                                             ORDER

       Given that motions pursuant to Federal Rule of Civil Procedure 12(b) are discouraged if

the pleading defect is curable by amendment, IT HEREBY IS ORDERED this 18th day of

January, 2019, that the parties must meet and confer at least 5 business days prior to the filing

of such a motion to determine whether it can be avoided. The duty to meet and confer extends to

parties appearing pro se. Consistent with the foregoing, motions to dismiss must be

accompanied by a certificate of the movant, stating that the moving party has made good faith

efforts to confer with the nonmovant(s) to determine whether the identified pleading deficiencies

properly may be cured by amendment. The certificate should include when and how the meet

and confer took place. The Court will strike any motion to dismiss that does not contain the

required certification.

       IT IS FURTHER ORDERED that: (1) as soon as is practicable, Plaintiff(s) promptly

shall serve a copy of this Order upon Defendant(s); (2) all counsel and unrepresented parties

must read, know and understand the Local Rules of this Court (see web page at:

http://www.pawd.uscourts.gov/sites/pawd/files/local_rules/lrmanual_0.pdf); and (3) all counsel
          Case 2:19-cv-00001-LPL Document 2 Filed 01/18/19 Page 2 of 2



and unrepresented parties must familiarize themselves with the undersigned’s Practices and

Procedures (see web page at http://www.pawd.uscourts.gov/content/lisa-pupo-lenihan-

magistrate-judge) and they will be held responsible for complying with the same.




                                                   s/ Lisa Pupo Lenihan
                                                   Lisa Pupo Lenihan
                                                   United States Magistrate Judge




                                               2
